Case 3:21-cv-06394-MAS-DEA Document 1-1 Filed 03/23/21 Page 1 of 13 PageID: 7




                               EXHIBIT A
Case 3:21-cv-06394-MAS-DEA Document 1-1 Filed 03/23/21 Page 2 of 13 PageID: 8
        MER-L-000352-21 02/17/2021 3:14:29 PM Pg 1 of 10 Trans ID: LCV2021372226




  COSTELLO & MAINS, LLC
  By: Drake P. Bearden, Jr.
  Attorney I.D. No. 039202009
  18000 Horizon Way, Suite 800
  Mount Laurel, NJ 08054
  (856) 727-9700
  Attorrreys for Plaintiff


  MEGAN FRAZIER,                                   : SUPERIOR COURT OF NEW JERSEY
                                                   : MERCER COUNTY - LAW DIVISION
                          Plaintiff,               :
                                                   :      CIVIL ACTION


  vs.                                                 DOCKET NO:

  AMAZON.COIVI SERVICES, INC.;
  and JOHN DOES 1-5 AND 6-10,                      : COMPLAINT AND JURY DEMAND

                          Defendants.


         Plaintiff, Megan Frazier, residing in the State of New Jersey by way of Complaint against

  the Defendants, says:

                                        Preliminary Statement

         Plaintiff brings this suit pursuant to the New Jersey Law Against Discrimination ("LAD")

  alleging sexual harassment and constructive discharge.

                                        Identifieation of Parties

         1.      Plaintiff Megan Frazier was, at all time relevant herein, a resident of the State of

  New Jersey and a former employee of Defendant Amazon.com Services, Inc.

         2. -   Defendant Amazon.com Services, Inc., (herein after referred to as "Amazon")

 was, at all times relevant herein, a corporation registered and operating in the State of New

  Jersey with its service of process address at Princeton South Corporate Center, Suite 106, 100

 Charles Ewing Boulevard, Ewing, New Jersey 08628.
Case 3:21-cv-06394-MAS-DEA Document 1-1 Filed 03/23/21 Page 3 of 13 PageID: 9
         MER-L-000352-21 02/17/2021 3:14:29 PM Pg 2 of 10 Trans ID: LCV2021372226




          3.       Defendants John Does 1-5 and 6-10, currently unidentified, are individuals and/or

  entities who, on the basis of their direct acts or on the basis of respondeat superior, are

  answerable to the Plaintiff for the acts set forth herein.

                                          General Allegations

          4.       Plaintiff began working for Defendant in or around August 2019.

          5.       In or around September or October 2019, Plaintiff was working on the third floor

  when a co-worker named Abdul, asked Plaintiff "Do you know what you're doing this weekend?

  Because it's going to be with me. You don't know what you're in for. You're gonna get it."

          6.       When Abdul made these comments, referring to Plaintiff not lcnowing what she

  was in for and that she was going to get it, Abdul was referring to sex.

          7.       Abdul then went in to touch Plaintiff, and grabbed her buttocks.

          8.       Plaintiff reported this sexual harassment to a co-worker named Megan.

          9.       Megan told Plaintiff to make a report to human resources, which Plaintiff did.

          10.      After Plaintiff reported the incident to human resources, Plaintiff was told by an

  individual from human resources that they conducted an investigation and determined that there

  was nothing they could do about Abdul's conduct.

          11.      Plaintiff was out of work from Amazon for a period of in or around February

  2020 to in or around May 17, 2020.

          12.      Plaintiff returned to Amazon on or arouiid May 17, 2020.

          13.      During that time, Plaintiff was sexually harassed by another co-worker whose

  name Plaintiff does not know.

          14.      The individual who sexually harassed Plaintiff was, she believed, in his forties

  and very tall.




                                                     2
Case 3:21-cv-06394-MAS-DEA Document 1-1 Filed 03/23/21 Page 4 of 13 PageID: 10
           MER-L-000352-21 02/17/2021 3:14:29 PM Pg 3 of 10 Trans ID: LCV2021372226




            15.    This individual asked Plaintiff whether she had a boyfriend and whetlier her

  boyfriend gave her massages.

           16.     The individual stated that he would "give you one every day," referring to

  massages.

           17.     The individual also asked Plaintiff whether she was pregnant or ever had a

  "pregnancy scare."

           18.     The individual also stated to Plaiiitiff that "I gotta get your number."

           19.     Plaintiff reported this sexually inappropriate conduct to the process assistant,

  Jason.

           20.    Plaintiff requested to Jason that she be perinitted to work at a different station so

  that she would no longer be in contact with this individual.

           21.    When PlaintifP told Jason that she believed the individual's conduct was

  inappropriate Jason responded simply by saying "Yeah, I bet."

           22.    Due to the fact that Jason was not doing anything to stop the sexual harassment,

  Plaintiff then reported it to another process assistant, Damion.

           23.    Damion then contacted the manager, Henri, who filed a formal complaint with

  human resources.

           24.    The following day, the individual who harassed Plaintiff was in a different station

  but still very close to Plaintiff.

           25.    The individual approached Plaintiff again and said "You didn't give me your

  phone number."

           26.    After tlhis harassment, another individual who is in his early twenties also began

  to sexually harass Plaintiff.




                                                     3
Case 3:21-cv-06394-MAS-DEA Document 1-1 Filed 03/23/21 Page 5 of 13 PageID: 11
         MER-L-000352-21 02/17/2021 3:14:29 PM Pg 4 of 10 Trans ID: LCV2021372226




            27.   This individual said to Plaintiff "If you have sex with me, your life will be

  changed forever."

            28.   In mid-June 2020, Plaintiff again reported this incident and the other incidents of

  sexual harassment to human resources.

            29.   Plaintiff stated to human resources that she should not have to work with men

  who are sexually harassing her.

            30.   Eventually, due to human resources' failure to take any coiiduct to stop the sexual

  harassment, Plaintiff had no other choice but to resign her employment with Defendants.

            31.   At the time of her constructive discharge, Plaintiff was capable of performing her

  job duties up to and above expectation.

            32.   All the sexual harassment made to Plaintiff was unwelcomed.

            33.   Plaintiff is a female.

            34.   All harassment herein is alleged to be severe or pervasive.

            35.   All harassment herein is alleged to have been because of Plaintiff's sex and/or

  gender.

         36.      All harassment set forth herein is such that a reasonable woman in Plaintiff's

  circumstance would have found her work environment altered to have become hostile,

  intimidating or abusive.

         37.      Plaintiff's work environment did so alter.

         38.      The harassment was purposeful, intentional and willful, and either undertaken by

  members of upper management, in fact and in law, and/or members of upper management were

  willfully indifferent to the harassment.




                                                   4
Case 3:21-cv-06394-MAS-DEA Document 1-1 Filed 03/23/21 Page 6 of 13 PageID: 12
        MER-L-000352-21 02/17/2021 3:14:29 PM Pg 5 of 10 Trans ID: LCV2021372226




          39.     Because the harassment was intentionally egregious, aiid because members of

  upper management were willfully indifferent to the harassment, punitive dainages are warranted.

          40.     Defendant Amazon is responsible for the harassment because it failed to

  reasonably promulgate a policy prohibiting the same.

          41.     Defendant Amazon is further liable in this matter because it knew or should have

  known about the harassment, and failed to take prompt and effective remedial measures to stop

  it.

          42.     Defendant Amazon is further liable in this matter because Defendant delegated to

  many of the harassing employees the authority to control the work environment, and the

  harassing employees abused that authority to create the hostile work environment.

          43.     The sexual harassment Plaintiff was subj ected to, and Defendants' failure to do

  anything to stop the harassment was such that no reasonable woman could have been expected to

  remain employed with Defendant given those circumstances.

          44.     As a result of the unlawful conduct outlined above, Plaintiff has been forced to

  suffer both economic and non-economic harm.

                                              COUNTI

                                 Sexual Harassment Under the LAD

          45.     Plaintiff hereby repeats and re-alleges paragraphs 1 through 44, as though fully

  set forth herein.

          46.     The conduct set forth above constitutes sexual harassment and is the

  responsibility of Defendant in both compensatory and punitive damages.

          WHEREFORE, Plaintiff demands judgment against the Defendants jointly, severally and

  in the alternative, together with compensatory damages, including emotional distress and
Case 3:21-cv-06394-MAS-DEA Document 1-1 Filed 03/23/21 Page 7 of 13 PageID: 13
        MER-L-000352-21 02/17/2021 3:14:29 PM Pg 6 of 10 Trans ID: LCV2021372226




  personal hardship, punitive damages, interest, cost of suit, attorneys' fees, enhanced attorneys'

  fees, equitable back pay, equitable front pay, equitable reinstatement, equitable instatement or

  promotion, and any other relief the Court deems equitable and just.

                                                COUNT II

                               Constructive DischarEe Under the LAD

          47.     Plaintiff hereby repeats and re-alleges paragraphs 1 through 46, as though fully

  set forth herein.

          48.     Plaintiff was subjected to sexual harassment that no reasonable woman in

  Plaintift's situation would have been expected to endure.

          49.     As such, Plaintiff was constructively discharged in violation of the LAD.

          WHEREFORE, Plaintiff demands judgment against the Defendants jointly, severally and

  in the alternative, together with compensatory damages, including emotional distress and

  personal hardship, punitive damages, interest, cost of suit, attorneys' fees, enhanced attorneys'

  fees, equitable back pay, equitable front pay, equitable reinstatement, equitable instatement or

  promotion, and any other relief the Court deems equitable and just.

                                                C®UNTIII

                                     Reguest for Eguitable Relief

          50.     Plaintiff hereby repeats and re-alleges paragraphs 1 through 49 as though fully set

  forth herein.


         51.      Plaintiff requests the following equitable remedies and relief in this matter.


         52.      Plaintiff requests a declaration by this Court that the practices contested herein

  violate New Jersey law as set forth herein.
Case 3:21-cv-06394-MAS-DEA Document 1-1 Filed 03/23/21 Page 8 of 13 PageID: 14
         MER-L-000352-21 02/17/2021 3:14:29 PM Pg 7 of 10 Trans ID: LCV2021372226




          53.    Plaintiff requests that this Court order the defendants to cease and desist all

  conduct inconsistent with the claims made herein going forward, both as to the specific plaintiff

  and as to all other individuals similarly situated.


          54.    To the extent that plaintiff was separated from employment and to the extent that

  the separation is contested herein, plaintiff requests equitable reinstatement, with equitable back

  pay and front pay


          55.    Plaintiff requests, that in the event that equitable reinstatement and/or equitable

  back pay and equitable front pay is ordered to the plaintiff, that all lost wages, benefits, fringe

  benefits and other remuneration is also equitably restored to the plaintiff.


          56.    Plaintiff requests that the Court equitably order the defendants to pay costs and

  attorneys' fees along with statutory and required enhancements to said attorneys' fees.


          57.    Plaintiff requests that the Court order the defendants to alter their files so as to

  expunge any reference to which the Court finds violates the statutes implicated herein.


         58.     Plaintiff requests that the Court do such other equity as is reasonable, appropriate

  and just.


         WHEREFORE, plaintiff demands judgment against the defendants jointly, severally and

  in the alternative, together with compensatory damages, punitive damages, interest, cost of suit,

  attorneys' fees, enhanced attorneys' fees, equitable back pay, equitable front pay, equitable
Case 3:21-cv-06394-MAS-DEA Document 1-1 Filed 03/23/21 Page 9 of 13 PageID: 15
        MER-L-000352-21 02/17/2021 3:14:29 PM Pg 8 of 10 Trans ID: LCV2021372226




  reinstatement, and any other relief the Court deems equitable and just.



                                               COSTELLO & MAINS, LLC



                                               By: /s/Drake P. Bearden, Jr.
  Dated: February 17, 2021                        Drake P. Bearden, Jr.
Case 3:21-cv-06394-MAS-DEA Document 1-1 Filed 03/23/21 Page 10 of 13 PageID: 16
          MER-L-000352-21 02/17/2021 3:14:29 PM Pg 9 of 10 Trans I®: LCV2021372226




                               DEMAND TO PRESERVE EVIDENCE

           1.     All defendants are hereby directed and demanded to preserve all physical and

   electronic information pertaining in any way to plaintiff's employment, to plaintiff's cause of

   action and/or prayers for relief, to any defenses to same, and pertaining to any party, including,

   but not limited to, electronic data storage, closed circuit TV footages, digital images, computer

   images, cache memory, searchable data, emails, spread sheets, employment files, memos, text

   messages and any and all online social or work related websites, entries on social networking

   sites (including, but not limited to, Facebook, twitter, MySpace, etc.), and any other information

   and/or data and/or things and/or documents which may be relevant to any claim or defense in this

   litigation.

           2.     Failure to do so will result in separate claims for spoliation of evidence and/or for

   appropriate adverse inferences.

                                                 COSTELLO & MAINS, LLC


                                                 By: /s/Drake P. Bearden, Jr.
                                                     Drake P. Bearden, Jr.


                                           JURY DEMAND

           Plaintiff hereby demands a trial by jury.

                                                 COSTELLO & 1VIAINS, LLC



                                                 By: /s/Drake P. Bearden, Jf:
                                                     Drake P. Bearden, Jr.
Case 3:21-cv-06394-MAS-DEA Document 1-1 Filed 03/23/21 Page 11 of 13 PageID: 17
         MER-L-000352-21 02/17/2021 3:14:29 PM Pg 10 of 10 Trans ID: LCV2021372226




                                         RULE 4:5-1 CERTIFICATION

                  I am licensed to practice law in New Jersey and am responsible for the captioned

                  matter.

          2.      I am aware of no other matter currently filed or pending in any court in any

                  jurisdiction which may affect the parties or matters described herein.

                                                COSTELLO & MAINS, LLC



                                                By: /s/Drake P. Bearden, Jr.
                                                    Drake P. Bearden, Jr.


                               DESIGNATION OF TRIAL COUNSEL

          Drake P. Bearden, Jr., Esquire, of the law firm of Costello & Mains, LLC, is hereby-

   designated trial counsel.

                                                COSTELLO & MAINS, LLC



                                                By: /s/Drake P. Bearden, Jr.
                                                    Drake P. Bearden, Jr.




                                                   10
Case 3:21-cv-06394-MAS-DEA
         MER-L-000352-21
                           Document 1-1 Filed 03/23/21 Page 12 of 13 PageID: 18
                                       02/17/2021 3:14:29 PM Pg 1 of 1 Trans ID: LCV2021372226




                          Civil Case Information Statement
   Gase Details: MERCER ( Civil Part Dockei# L-000352-21~

  Case Caption: FRAZIER MEGAN VS AMAZON.COM                                   Case Type: LAW AGAINST DISCRIMINATION (LAD) CASES
  SERVICES, INC.                                                              Document Type: Complaint with Jury Demand
  Case Initiation Date: 02/17/2021                                            Jury Demand: YES - 6 JURORS
  Attorney Name: DRAKE P BEARDEN JR                                           Is this a professional malpractice case? NO
  Firm Name: COSTELLO 8 MAINS, LLC                                            Related cases pending: NO
  Address: 18000 HORIZON WAY STE 800                                          If yes, list docket numbers:
  MT LAUREL NJ 080544319                                                      Do you anticipate adding any parties (arising out of same
  Phone:8567279700                                                            transaction or occurrence)? NO
  Name of Party: PLAINTIFF : FRAZIER, MEGAN
  Name of Defendant's Primary Insurance Company                               Are sexual abuse claims alleged by: MEGAN FRAZIER? NO

  (if known): Unknown


                                     _... .. .....~..   . ._ . ..   __..~.._.. _._ _ ..m.._ _._....._ . ..                                _.   ..
         fIII;
          -- -. INI®Idi'41~TiQ~1~
                  _._.. _ .       _PRO)VIDEI➢ O:~ TfIfS  T~1ti~~I Cti~VI~OT
                                                     . ,_._...~_..               SE Il~T)f20DUC~DiN7CU E~'IIDEPCE
                                                                   _. ... __._..~._..._.
                        CASE CHARACTERISTICS FOR PURPOSES OF DETERMINING IF CASE IS APPROPRIATE FOR MEDIATION




   Do parties have a current, past, or recurrent relationship? YES

   If yes, is that relationship: Employer/Employee

   Does the statute governing this case provide for payment of fees by the losing party? YES

   Use this space to alert the court to any special case characteristics that may warrant individual
   management or accelerated disposition:



   Do you or your client need any disability accommodations? NO
          If yes, please identify the requested accommodation:



   Will an interpreter be needed? NO
            If yes, for what language:


   Please check ofF each applicable category: Putative Class Action? NO Title 59? NO Consumer Fraud? NO




   I certify that confidential personal identifiers have been redacted from documents now submitted to the
   court, and will be redacted from all documents submitted in the future in accordance with Rule 1:38-7(b)

   02/17/2021                                                                                                /s/ DRAKE P BEARDEN JR
   Dated                                                                                                                      Signed
  Case 3:21-cv-06394-MAS-DEA Document 1-1 Filed 03/23/21 Page 13 of 13 PageID: 19
            MER L 000352-21 02/18/2021 4:23:45 AM Pg 1 of 1 Trans ID: LCV2021377148

MERCER COUNTY COURTHOUSE
CIVIL CASE MANAGMENT OFFICE
175 SOUTH BROAD ST P O BOX 8068
TRENTON          NJ 08650-0068
                                             TRACK ASSIGNMENT NOTICE
COURT TELEPHONE NO. (609) 571-4200
COURT HOURS 8:30 AM - 4:30 PM

                             DATE:   FEBRUARY 17, 2021
                             RE:     FRAZIER MEGAN VS AMAZON.COM SERVICES, INC.
                             DOCKET: MER L -000352 21

      THE ABOVE CASE HAS BEEN ASSIGNED TO:   TRACK 3.

     DISCOVERY IS   450 DAYS AND RUNS FROM THE FIRST ANSWER OR 90 DAYS
FROM SERVICE ON THE FIRST DEFENDANT, WHICHEVER COMES FIRST.

      THE PRETRIAL JUDGE ASSIGNED IS:   HON DOUGLAS H. HURD

       IF YOU HAVE ANY QUESTIONS, CONTACT TEAM       050
AT:   (609) 571-4200 EXT 74432.

      IF YOU BELIEVE THAT THE TRACK IS INAPPROPRIATE YOU MUST FILE A
 CERTIFICATION OF GOOD CAUSE WITHIN 30 DAYS OF THE FILING OF YOUR PLEADING.
      PLAINTIFF MUST SERVE COPIES OF THIS FORM ON ALL OTHER PARTIES IN ACCORDANCE
WITH R.4:5A-2.
                            ATTENTION:
                                             ATT: DRAKE P. BEARDEN
                                             COSTELLO 6 MAINS, LLC
                                             18000 HORIZON WAY STE 800
                                             MT LAUREL        NJ 08054-4319
ECOURTS
